CONCURRING OPINION OP
ROBERTSON, C.J.
There was not an express surrender, and I think the evidence does not show a surrender by operation of law. Wilder did no act as tenant which was inconsistent with the continuance of the tenancy as to the whole lot. But Wilder’s statement to Pratt to the effect that if Blackman and Pratt would consent to the assignment to him of the lease by Brown he would give up that portion of lot B lying westerly of the line D-E was equivalent to a representation that on that being done he would not thereafter make any claim to the strip beyond that line and that Blackman and Pratt could thereafter do what they pleased with it so far as he was concerned. The representation having been acted upon and the consent given, the case presents an equitable estop-pel within the principle of Goo Kim v. Holt, 10 Haw. 653. True, Wilder at that time had no interest in the land, but he acquired an interest by the very transaction of which his representation formed a part. The estoppel affected Wilder’s assignee, the plaintiff, and operated in favor of the as-signee of Blackman and Pratt, the defendant. Dickerson v. Colgrove, 100 U. S. 578.